DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 22, 20221, September 14, 2021, and December 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 13, the claim elements “first identification information,” “second identification information,” and “first timestamp information” are vague and indefinite because it is unclear whether the claim elements refer to the “first identification information,” “second identification information,” and “first timestamp information” recited in claims 2 and 12, respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 11-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US 2011/0128856).
Regarding claims 1 and 11, Won discloses or suggests an information transmission method and an information transmission apparatus applied to a first node, the method and the apparatus comprising:
a transceiver configured to send a first data packet to a second node, the first data packet being used for measuring a one-way delay, and/or receiving a second data packet returned by the second node, the second data packet being used for measuring a round-trip delay (see at least paragraphs 14-16, 49-52, 58-68, and claim 1, transmitting packet data to a second node, the packet data being used for measuring a one-way delay and/or a round-trip delay);
regarding claims 2 and 12, the first data packet carries at least one kind of the following information, first identification information, second identification information, first sequence number information and first timestamp information, the first identification information being used for indicating that the first data packet is used for measurement, the second identification information being used for indicating that the second node returns the second data packet after receiving the first data packet, the first sequence number information being used for identifying the first data packet, and the first timestamp information being used for identifying information about a time at which the first node sends the first data packet (see at least paragraph 50, a timestamp value provided from the node that transmits packet data);
regarding claims 3 and 13, the second data packet carries at least one kind of the following information, first identification information, second identification information, second sequence number information, first timestamp information, and second timestamp information, the second sequence number information being the same as the first sequence number information or having a correspondence with the first sequence number information, the second timestamp information being used for indicating information about a time at which the second node sends the second data packet to the first node and/or information about a time at which the first data packet is received from the first node (see at least paragraph 50, a timestamp value provided from the node that transmits packet data);
regarding claims 4 and 14, after the first node receives the second data packet sent by the second node, a processor configured to determine information about a delay between the first node and the second node based on the first timestamp information and third timestamp information, the third timestamp information being used for indicating information about at time at which the first node receives the second data packet (see at least paragraphs 49-52, determining a time offset based on the remote time and the local time corresponding to the time at the node receiving the packet data);
regarding claims 7 and 17, the first node is a core network element and the second node is a first access network element (see at least Figs. 4-6, core network and eNB);
information carried in the first data packet being added through a GTP-U layer of the first node (see at least Figs. 4-6 and paragraphs 56-59, GTP); and
information carried in the second data packet being added through a GTP-U layer of the second node (see at least Figs. 4-6, and paragraphs 50 and 56-59, GTP); and
regarding claims 8 and 18, the transceiver is configured to acquire a first rule from a second core network element; and report, based on the first rule, delay information and/or a first notification message obtained through measurement (see at least paragraphs 44-52 and 58-68 acquiring time information from a time server and reporting delay information obtained through measurement).

Allowable Subject Matter
Claims 9, 10, 19, and 20 are allowed.

Claims 5, 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama et al. (US 2011/0075582) discloses delay time measurement involving delay time calculation of the core node based on a ping packet (see at least paragraphs 34-59).
Velev et al. (US 2021/0153070) discloses monitoring QoS parameters including receiving a request from a SMF to monitor a QoS parameter, measuring a delay amount for a packet over a radio interface, and reporting the delay amount to a UPF (see at least Fig. 2 and paragraphs 42-60)
Hallenstal (US 2021/0297893) discloses a technique for handling end-to-end delays (see at least Fig. 3 and paragraphs 44-63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/19/2022